J-S05037-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ALPHONSO WILLIAMS,                         :
                                               :
                       Appellant               :      No. 1230 MDA 2019

         Appeal from the Judgment of Sentence Entered June 21, 2019
               in the Court of Common Pleas of Dauphin County
             Criminal Division at No(s): CP-22-CR-0004668-2018

BEFORE: SHOGAN, J., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                              FILED APRIL 17, 2020

        Alphonso Williams (“Williams”) appeals from the judgment of sentence

entered following his conviction of escape.1 We affirm.

        In its Opinion, the trial court summarized the facts underlying the

instant appeal as follows:

        Lester Smith [(“Smith”)], a shift supervisor at [] Keystone
        Correctional Services [(“Keystone”)], testified that Keystone is a
        secured facility that serves as “a halfway house and work release
        center.” Residents of Keystone are “getting released from jail and
        they come there on parole, or else they come back…. They’re
        brought back from [a] parole violation. So[,] they stay with us
        until parole sees them, and then they get a home plan and go
        back out.” The doors are locked[,] and the property is surrounded
        by fences with barbed wire.

              On June 8, 2018, [Williams], a resident at Keystone, was
        out on a job search. When he returned to the facility, [] Smith
        was instructed to strip search [Williams] due to a suspected drug
        offense. During the search, [] Smith found two bags of synthetic
____________________________________________


1   See 18 Pa.C.S.A. § 5121.
J-S05037-20


      marijuana in [Williams’s] underwear. [Williams] was then given
      a urine test and tested positive for synthetic [marijuana]. The
      facility director was notified, as was the Pennsylvania State Police.
      [] Smith testified that [Williams] returned to the housing unit
      [but], after a formal count of residents was conducted, it was
      determined that [Williams] was missing. [] Smith was able to
      view Keystone surveillance footage and observed [Williams] going
      over the fence with a sheet on top of the barbed wire.

Trial Court Opinion, 10/31/19, at 1-2 (citations omitted; paragraph break

added). Williams was apprehended on August 4, 2018.

      Following a bench trial, the trial court convicted Williams of escape. The

trial court subsequently sentenced Williams to one to three years in prison,

plus fines and costs.       Thereafter, Williams filed the instant timely appeal,

followed by a court-ordered Pa.R.A.P. 1925(b) Concise Statement of matters

complained of on appeal.

      Williams presents the following issue for our review:

      Whether the evidence was insufficient to prove [Williams] guilty
      of escape[,] when the Commonwealth’s witness testified that
      Keystone Correctional Facility houses individuals who are released
      from jail and paroled[,] and failed to provide evidence to refute
      that he was on parole status at Keystone Correctional Facility?

Brief for Appellant at 4.

      Williams claims that the evidence is insufficient to sustain his conviction

of escape.     See id. at 11.           Specifically, Williams argues that the

Commonwealth presented no evidence regarding his “resident status” at

Keystone. Id. According to Williams, the Commonwealth failed to present

evidence that he was at Keystone “for one of the reasons delineated for official

detention under [18 Pa.C.S.A.] § 5121(e)[,] nor was testimony presented that

                                        -2-
J-S05037-20


he was committed to Keystone under any court order.” Brief for Appellant at

11-12. Further, Williams argues that there was no evidence that his status

was anything other than a “parolee.” Id. at 12.

      In its Opinion, the trial court addressed Williams’s claim and concluded

that it lacks merit. See Trial Court Opinion, 10/31/19, at 3-7. We agree with

the sound reasoning of the trial court, as set forth in its Opinion, and affirm

on this basis as to Williams’s claim. See id. We additionally observe the

following.

      In Commonwealth v. Davis, 852 A.2d 392 (Pa. Super. 2004), this

Court addressed a similar issue. The defendant in Davis claimed that he had

been paroled, and was therefore no longer subject to “official detention,” as

defined by the escape statute.      Id. at 396.    In considering whether the

defendant remained in “official detention,” this Court opined that “the term

‘prerelease’ essentially translates into ‘prior to release’ and begs the question,

prior to release on what? Given that the provisions for ‘prerelease programs’

are found in the provisions for parole, it logically follows that the term

‘prerelease program’ refers to a program that predates release on parole.”

Id. at 396.

      In Commonwealth v. Scott, 967 A.2d 995 (Pa. Super. 2009), this

Court applied Davis in addressing a similar claim. The defendant in Scott

was on “prerelease.” Id. at 998.       Id.   However, the defendant was not

required to serve a minimum period in the prerelease program. Id. at 999.


                                      -3-
J-S05037-20


The defendant argued that the evidence had failed to establish that he was in

“official detention,” as he was on parole at the time he left the facility. Id. at

998.    The defendant’s argument was based upon his receipt of a letter

indicating his parole status, “and the apparent presumption that [the]

issuance of the letter commenced his release on parole.” Id. at 998. The

defendant argued, in the alternative, that, even assuming he was not yet

paroled, the Commonwealth’s evidence failed to establish that he remained in

official detention. Id. The defendant relied upon Davis as supporting this

proposition. See id.

       This Court rejected the defendant’s assertions: “Unfortunately, the

authority upon which [the defendant] relies does not establish that his parole

commenced before he left [the facility,] or that the Commonwealth is

compelled to disprove his assertion that parole had been granted.” Id.

       [T]he record verifies only that [the defendant] was serving a
       period of prerelease when he absconded from Kintock Broad,[2]
       not that he was on parole. Commonwealth witness Roberta
       Albany, a [Department of Corrections (“DOC”)] records custodian,
       testified that she was familiar with the letter [the defendant] had
       received from the [Pennsylvania] Board of Probation and Parole.
       She also testified, however, that [the defendant’s] parole
       remained to be confirmed before a DOC public hearing officer[,]
       who would issue a release order following [the defendant’s]
       agreement to the terms of the probation[,] and that the order
       would then be included in [the defendant’s] DOC file. Id. [The
       defendant] never attended a DOC hearing and no release order
       [was] ever issued for his parole. Id. Accordingly, his “prerelease”
       status remained unchanged and he continued in “official
____________________________________________


2 Kintock Broad was a Community Correction Center then in operation in
Philadelphia. See id. at 997.


                                           -4-
J-S05037-20


      detention” while at Kintock Broad. As the trial court recognized,
      [the defendant] was not on parole and, consequently, was
      properly subject to a charge of [e]scape upon leaving the Kintock
      facility. As [the defendant] does not dispute his conduct in leaving
      the facility without authorization, we find the evidence legally
      sufficient to sustain his conviction for [e]scape….

Id. (emphasis added).

      Thus, in Davis and Scott, the use of the term “parole” was not

dispositive of the defendant’s status for purposes of the escape statute.

Rather, the Court looked to whether the defendant was in “confinement” or

“official detention.” See Davis, 852 A.2d at 396; Scott, 967 A.2d at 998-99.

      Here, the evidence established that Williams was confined in a secure

facility. See N.T., 6/21/19, at 9 (wherein Smith testified that the facility was

a secured facility where the “doors are locked[,] and the property is

surrounded by fences with barbed wire”).         Further, as defense counsel

conceded to the trial court, Williams would need a “home plan … before he

[could] be officially released out onto the street.”      N.T., 6/21/19, at 27

(emphasis added). Thus, the evidence established that Williams had not yet

been “released” from “official detention.” See id. Therefore, based upon the

analysis set forth in the trial court’s Opinion, and our review set forth above,

we conclude that the evidence is sufficient to sustain Williams’s conviction of

escape.


      Judgment of sentence affirmed.




                                     -5-
J-S05037-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/17/2020




                          -6-
                                                                                                Circulated 03/24/2020 02:12 PM




    COMMONWEALTH OF PENNSYLVANIA                                IN THE COURT OF COMMON PLEAS
                                                                DAUPHIN COUNTY, PENNSYLVANIA


                            vs.                                 NO. 4668-CR-2018

    ALPHONSO WILLIAMS




                                         MEMORANDUM OPINION

         Following a bench trial held on June 21, 2019, Defendant Alphonso Williams was found

guilty of Escape. He was sentenced to one ( 1) to three (3) years of imprisonment, plus fines and

costs.' Defendant filed a notice of appeal on July 19, 2019, and has raised one issue for

consideration: The Commonwealth failed to produce sufficient evidence that Defendant was

"committed" to a community corrections facility under 61 Pa.C.S.A. § 5006.

         The following evidence was adduced at trial: Lester Smith, a shift supervisor at the

Keystone Correctional Services, testified that Keystone is a secured facility that serves as "a

halfway house and work release center." Residents of Keystone are "getting released from jail,

and they come there on parole, or else they come back ..... They're brought back from [a] parole

violation. So they stay with us until parole sees them, and then they get a home plan and go back

out." The doors are locked and the property is surrounded by fences with barbed wire. [Bench

Trial, June 21, 2019, Notes of Testimony, p. 9]. On June 8, 2018, Defendant, a resident at

Keystone, was out on a job search. When he returned to the facility, Mr. Smith was instructed to

strip search Defendant due to a suspected drug offense. During the search, Mr. Smith found two

bags of synthetic marijuana in Defendant's underwear. Defendant was then given a urine test



I
 Defendant was also granted time credit of ten ( I 0) months and eighteen ( 18) days, as reflected in the Amended
Sentencing Order filed June 27, 2019.
and tested positive for synthetic. The facility director was notified, as was the Pennsylvania

State Police. [N.T., 6-21-19, pp. 9-10]. Mr. Smith testified that Defendant returned to the

housing unit and, after a formal count of residents was conducted, it was determined that

Defendant was missing. Mr. Smith was able to view Keystone surveillance footage and

observed Defendant going over the fence with a sheet on top of the barbed wire. [N .T., 6-21-19,

p. 11 ].

           Trooper Lisa Riccardo with the Pennsylvania State Police also testified. On June 8, 2018

she received a dispatch to Keystone for a report of an inmate being in possession of suspected

contraband. [N.T., 6-21-19, p. 13]. Trooper Riccardo described Keystone as a secured halfway

house and community correctional facility, due to the manner in which it is secured and the

policies in place for everyone upon entry into the facility. Upon arriving at Keystone, Trooper

Riccardo buzzed the intercom and identified herself. While waiting outside the rear of the

facility, she heard loud thuds, observed a door being kicked from the bottom, and saw an inmate

wearing a white shirt, jeans, and sneakers doing the kicking. A Keystone employee then directed

her inside, and Trooper Riccardo told that person that someone was trying to get out of the door

and it should be secured. Trooper Riccardo identified Defendant at trial as the inmate she saw

kicking the door. After realizing that Defendant was no longer in the facility, Trooper Riccardo,

Mr. Smith, and another Keystone employee reviewed the security cameras and observed

Defendant leaving the facility by means of a sheet draped over the barbed-wire fence.2 He was

wearing the same outfit: white shirt, jeans, and sneakers. [N. T., 6-21-19, pp. 13-16]. Once

Trooper Riccardo realized that Defendant was no longer in the secured facility and was last seen




2 The video viewed by Trooper Riccardo did not make it into evidence, as Keystone was unable to provide
documentation, as they were having difficulties as a result of switching security camera companies. [N.T., 6-21-19,
p.45].

                                                         2
heading towards Route 22, she immediately radioed to dispatch to notify units to aid in

Defendant's apprehension. Trooper Riccardo testified that Defendant was apprehended on

August 4, 2018. [N.T., 6-21-19, p. 17].

       Defendant testified on his own behalf. He stated that on the day in question he was

residing at Keystone, and described his residence status as being paroled to Keystone, a secured

facility, "upon transfer from Harrisburg CCC on Cameron Street." [N.T., 6-21-19, pp. 24-26].

       It is well-settled that:

       The standard we apply when reviewing the sufficiency of the evidence is whether
       viewing all the evidence admitted at trial in the light most favorable to the verdict
       winner, there is sufficient evidence to enable the fact-finder to find every element
       of the crime beyond a reasonable doubt. In applying the above test, we may not
       weigh the evidence and substitute our judgment for the fact-finder. In addition, we
       note that the facts and circumstances established by the Commonwealth need not
       preclude every possibility of innocence. Any doubts regarding a defendant's guilt
       may be resolved by the fact-finder unless the evidence is so weak and
       inconclusive that as a matter of law no probability of fact may be drawn from the
       combined circumstances. The Commonwealth may sustain its burden of proving
       every element of the crime beyond a reasonable doubt by means of wholly
       circumstantial evidence. Moreover, in applying the above test, the entire record
       must be evaluated and all evidence actually received must be considered. Finally,
       the trier of fact while passing upon the credibility of witnesses and the weight of
       the evidence produced is free to believe all, part or none of the evidence.
       Furthermore, when reviewing a sufficiency claim, our Court is required to give
       the prosecution the benefit of all reasonable inferences to be drawn from the
       evidence. However, the inferences must flow from facts and circumstances
       proven in the record, and must be of such volume and quality as to overcome the
       presumption of innocence and satisfy the jury of an accused's guilt beyond a
       reasonable doubt. The trier of fact cannot base a conviction on conjecture and
       speculation and a verdict which is premised on suspicion will fail even under the
       limited scrutiny of appellate review.

Commonwealth v. Slocum, 86 A.3d 272, 275-276 (Pa. Super. 2014) (citations omitted).

       The applicable provision of the Crimes Code is as follows:

       § 5 121. Escape




                                                3
       (a) Escape. - A person commits an offense if he unlawfully removes himself
           from official detention or fails to return to official detention following
           temporary leave granted for a specific purpose or limited period.

                               *****
       ( e) Definition. - As used in this section the phrase "official detention" means
       arrest, detention in any facility for custody of persons under the charge or
       conviction of crime or alleged or found to be delinquent, detention for extradition
       or deportation, or any other detention for law enforcement purposes; but the
       phrase does not include supervision of probation or parole, or constraint incidental
       to release on bail.

I 8 Pa.C.S.A. § 5 I 21. The legislature added:

       § 5006. Escape

       An individual committed to a community corrections center or a community
       corrections facility shall be deemed to be in official detention under I 8 Pa.C.S. §
       5 I 21 (relating to escape).

61 Pa.C.S.A. § 5006.

       Section 5006 indicates the legislature's intent to include those parolees who have been

committed to a community service center within the term "official detention" pursuant to section

5121 (e). Defendant claims he was not actually "committed" to an "official detention" facility

but rather, was "paroled" to that address. Defendant argues that he was not under official

detention; there was no court order holding him there. The conditions of his parole included a

"home plan" before he could be officially released out onto the street. Keystone was his parole

address, not where he was serving any additional sentence; therefore, he argues he was not in

official detention as he was not committed to Keystone Correctional Service. [N.T., 6-21-19, pp.

26-27]. Conversely, the Commonwealth argues that the testimony reflects that Defendant was in

a secured facility; he had to jump a barbed-wire fence to get out. The Commonwealth also

asserts that he was still under detention for his robbery conviction; thus, he unlawfully removed

himself from that detention as outlined in Section 5006. [N.T., 6-21-19, p. 28].


                                                 4
         In Commonwealth v. Maldonado, 966 A.2d 1 I 44 (Pa. Super. 2009), the defendants were

apprehended by their respective parole officers for technical violations of the terms of their

parole. They were placed in a private facility owned by Firetree, Ltd., which administered the

Pennsylvania Community Alternative to Prison Program (Penn CAPP) via a contract with the

Commonwealth. Id. at 1145. Upon their admission to Penn CAPP, each defendant signed a

form advising them that they were no longer on parole but, instead, in a pre-release status. Id.

The defendants absconded from the facility and were charged with escape; however, the trial

court dismissed the charges on the basis that they were parolees within the meaning of the escape

statute. Id. at I 146. In vacating the trial court's order, the Maldonado Court began its analysis

by noting that "placement in Penn CAPP, though not a prison, may subject one to official

detention as contemplated in the escape statute." Id. The Court reasoned that "detainment in

Penn CAPP constrains one's freedom of movement to within the confines of a housing facility

such that placement there effects the kind of detention contemplated within the meaning of

section 5121.'" Id. at 1147. In addressing the defendants" assertion that they were under

supervision of parole when detained and thus precluded from being charged under section 512 I,

the Court looked to statutory interpretation of "supervision of parole." Id. Applying those

considerations, the Court held:

         Once a parolee is arrested and detained for failing to report, and acknowledges he
         is essentially in prerelease status, he is in official detention for purposes of section
         5121 just as any other person placed in custody is. As such, he can hold no
         reasonable expectation that he retains the liberties and freedoms customary to a
         person operating under "supervision of parole."

Id. at 1 I 48.3 See Commonwealth v. Wegley, 574 Pa. 190, I 97, 829 A.2d 1148, 1152 (2003)

(while Section 5121 exempts general parole supervision from the definition of "official


3The Court further noted that "such an interpretation is necessary lest an absurdity having no basis in reason, law, or
public policy arise. To give recommitted parole violators incentive to attempt a "no-risk" escape from detention

                                                          5
detention," our Supreme Court has construed "official detention" broadly to mean the restraint of

a detainee's "liberty to come and go as [the detainee] pleases," regardless of the facility in which

the detainee was confined); see also Commonwealth v. Williams, 153 A.3d 372, 379 (Pa. Super.

2016) (following Maldonado and affirming judgment of sentence for escape conviction, where

parole violator fled from his supervisor after supervisor escorted parolee from parole violation

center to hospital in ambulance). Also addressing "pre-release" status, our Superior Court in

Commonwealth v. Davis, 852 A.2d 392 (Pa. Super. 2004) affirmed a judgment of sentence under

Section 5121 for an inmate who had been removed from prison and housed at Penn CAPP in

"pre-release" status at the time he left the facility without permission. There, the Court rejected

the defendant's claim that when he was out of prison, he was on parole, and thus eligible for the

"supervision of parole" exclusion while at the halfway house. The Court reasoned that "pre-

release" translates to "prior to release," finding parole could not have commenced as long as the

defendant was in "pre-release" status. Id., 852 A.2d at 396. Because the defendant was

receiving credit for jail time while in the halfway house, he was not on parole and his

unauthorized departure from the institution constituted removing himself from "official

detention." Id

        Based on the evidence of record and applicable case law, this Court concludes that the

evidence is sufficient to demonstrate that Defendant unlawfully removed himself from official

detention for purposes of committing the crime of escape. As stated above, a reading of Section

5006 indicates the legislature's intent to include parolees who have been committed to a



centers such as Penn CAPP, centers from which they are told they are not free to leave, needlessly taxes our
enforcement resources and places the public at large in danger. We find this potentiality was not what the General
Assembly intended when it crafted and enacted the "supervision of probation or parole" exclusion for persons
released on parole." Maldonado, supra at l 148.



                                                         6
community corrections facility within the meaning of "official detention" pursuant to Section

5121 ( e ). Official detention is not synonymous with incarceration. It is noted that missing from

Section 5006 is language limiting the "official detention" definition to encompass only certain

types of parolees. The statute makes no differentiation between being committed to a

community corrections facility for purposes of a parole address, or being committed to a

community corrections facility for purposes of pre-release status or other such similar

supervision. The trial testimony revealed that Defendant was certainly not free to come and go

as he pleased while at Keystone. The doors are kept locked and under control of facility

supervisors, it is surrounded by a fence with barbed wire on top, and there are policies in place

for residents of the facility. It would be a stretch to conclude that Defendant's actual parole

could have commenced while in the confines of the secure facility at Keystone. Defendant's

distinction between being "committed" to a community facility and being "paroled" to a

community facility for purposes of "official detention" is not contemplated by Section 5006. As

noted in the cited case law, infra, our courts have taken a broad view of what constitutes official

detention, and Defendant's circumstances fall within the purview of that definition. Viewing the

facts in the light most favorable to the Commonwealth, we conclude that the evidence was more

than sufficient to satisfy the elements of escape, and Defendant's conviction should be upheld.

Slocum, supra.




                                                 7
                                               BY THE COURT:


                                        e        ;:;4�f ;;                 .2
                                               Scott Arthur Evans, Judge




DA TED: October 31, 2019

Distribution:ll/   /
                 1 Jq  e g: 10�
Julia Jacobs, Esq., District Attorney's Office :ro
Jacqulyn R. Gagliardi, Esq., Public Defender's Office     �o
Prothonotary, Superior Court of Pennsylvania .-uti I
Chambers of Judge Scott Arthur Evans    �·(t   C�f    1




                                                  8